Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-6, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plain, U.S. pat. No. 9,741,257, in view of Wodzinski, U.S. pat. Appl. Pub. No. 2014/0082090 and Jones, U.S. pat. Appl. Pub. No. 2011/0271212.
	Per claim 1, Plain discloses a computer-implemented method of performing a communication and collaboration session, wherein a plurality of participants communicate with each other via a WebRTC communication and collaboration system comprising a communication server via which a plurality of clients used by the participants are connected to each other (see col 4, ln 4-39), the method comprising the following steps:
a) during the communication session, maintaining a plurality of communication lines between each client of the plurality of clients and a communication server (col 4, ln 39-45);
b) selecting, during the ongoing communication and collaboration session, by a first participant, a second participant of the communication session, with whom to share screens and/or send notifications (col 11, ln 22-34);
c) sending, during the ongoing communication and collaboration session, a message or notification to the second participant (col 13, ln 56-60); and
d) terminating the communication and collaboration session by separating all communication lines between each client of the plurality of clients and the communication server (col 4, ln 45-54).
	Plain does not teach, during the collaboration session, selecting by a first participant a second participant with whom a follow-up conversation needs to be held after the termination of the collaboration session and sending a notification about the follow-up conversation to the second participant. However, Wodzinski discloses a method for enabling a participant to select and send invitation to one or more other participants with whom a follow-up conversation needs to be held after the termination of the collaboration session (see Wodzinski, par 0030, 0033, 0037).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Plain with Wodzinski teachings because it would have enabled a participant to schedule a follow-up conversation with other participants without having to leave the collaboration session (see Wodzinski, par 0030).
	Plain also does not teach immediately and automatically establishing a communication line between first participant and second participant for the follow-up conversation in response to the termination of the collaboration session. However, Jones discloses a method for managing multiple scheduled conferences in which the system would immediately and automatically establish a communication line for connecting a participant to a next scheduled session in response to a termination of the current collaboration session (see Jones, par 0004, 0038).
	It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify Plain with Jones teachings because it would have enabled connecting a participant to the next (or follow-up) scheduled session automatically after the first collaboration session is ended (see Jones, par 0004).
	Per claims 2-3, Wodzinski teaches displaying a notification of an invitation generated by the system on the screen of the second user in a pop-up window, e.g., email, chat (see par, 0036).
	Per claims 4-5, Wodzinski teaches sending the notification by clicking a button on the screen of the first user (par 0032) and clicking avatar of the second user, e.g., drag and drop participant icon (see fig. 7).
	Per claim 6, Plain teaches determining/verifying if the second participant is sharing his or her screen with another participant (see col 13, ln 21-55).
	Per claim 8, Wodzinski teaches conducting the communication and collaboration session via telephone (see par 0020).
	Per claim 17, Jones teaches automatically establishing a telecommunication connection between the first participant and second participant for the follow-up conversation (see par 0038).
	Claims 10-12, 15 and 18 are similar in scope as that of claims 1, 6 and 17.

3.	Claims 7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plain, Wodzinski and Jones, and further in view of Chatterjee, U.S. pat. Appl. Pub. No. 2018/0359207.
	Plain does not teach avoiding displaying private conversation on the shared screen. However, Chatterjee teaches suppressing display of notifications including private messages on the user shared screen (see Chatterjee, par 0014).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Plain with Chatterjee teachings because it would have enabled protecting user private information from being viewed by others during the collaboration session (see Chatterjee, par 0014).

4.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Plain, Wodzinski and Jones, and further in view of Dhara, U.S. pat. Appl. Pub. No. 2012/0079099.
Plain teaches recording the collaboration session so as to be used as agenda for a later (follow up) conversation (see col 13, ln 62-66). Plain does not teach transcribing text of the collaboration session. However, Dhara teaches transcribing text of a collaborative session, i.e., speech-to-text transcripts, such that it can be logged and used in a follow-up session (see Dhara, par 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Plain with Dhara’s teaching because it would have enabled logging audio conversation for use in the next or follow-up session (see Dhara, par 0046).


Response to Amendment
5.	Applicant's arguments filed on June 21, 2022 with respect to claims 1-19 have been fully considered but are not deemed persuasive.
Applicant alleges that Plain fails to teach selecting a participant for a follow-up conversation during a session and sending a notification about the follow-up conversation. Examiner respectfully disagrees.
It is submitted that Wodzinski (not Plain) discloses the alleged limitation as set forth in item 2 above. Particularly, Wodzinski teaches enabling a host (or a participant) to select other participants for a follow-up conversation to be held after the termination of the collaboration session and send notifications, e.g., invitations, to the other participants (see Wodzinski, par 0030, 0033, 0037).
Applicant also alleges that Wodzinski fails to support modification of Plain for automatic and immediate establishment of a follow up conversation or of sending a notification during the session about a follow up conversation. Examiner respectfully disagrees.
Wodzinski clearly provides a motivation to modifying Plain to perform scheduling for a future (or follow-up) collaboration session because it would have allowed performing the desired scheduling without having the leave the collaboration application (see Wodzinski, par 0030), wherein the scheduling would comprise the steps of selecting desired participants and sending the notifications, e.g., invitations, the desired participants (see Wodzinski, par 0033, 0037). It should be also noted that the future (or follow-up) collaboration session could be scheduled at any available day and timeslot that is agreeable upon among the participants including a timeslot that is immediately after the current session.
With regards to the alleged limitation of automatic and immediate establishment of the follow up conversation, it is submitted that the alleged limitation was disclosed by Jones (not Wodzinski) as set forth in item 2 above. For instance, Jones discloses a method for managing multiple scheduled conferences in which the system would immediately and automatically establish a communication line for connecting a participant to a next scheduled session in response to a termination of the current collaboration session (see Jones, par 0004, 0038).
Applicant further alleges that Jones fails to support modification of Plain in view of Wodzinski because Jones does not teach allowing a user to select a participant for a follow-up conversation so that the participant receives a notice of that follow-up conversation during the ongoing session. Examiner respectfully disagrees.
Examiner submits that Jones was not cited to provide support for the claim limitation of selecting participant for a follow-up conversation. Regarding applicant’s piecemeal analysis of references, applicant is reminded that one cannot show non-obviousness by attacking the references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
7/1/22